     CASE 0:20-cv-00111-DSD-KMM Doc. 17 Filed 01/21/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                         CIVIL NO. 20-111(DSD/KMM)
Mary F.,

                    Plaintiff,

v.                                                           ORDER

Andrew Saul,
Commissioner of Social Security,

                    Defendant.

     This   matter     comes      before   the     court    upon    the     report   and

recommendation       (R&R)     of    United      States     Magistrate       Katherine

Menendez    dated     January       4,   2021.      Neither      party      has   filed

objections to the R&R in the time period permitted.

     Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 16] is adopted in its entirety;

     2.     Plaintiff’s motion for summary judgment [ECF No. 12] is

granted;

     3.     Defendant’s motion for summary judgment [ECF No. 14] is

denied; and

     4.     The     case     is      remanded      to      the     Social     Security

Administration for further proceedings pursuant to sentence 4 of

42 U.S.C. § 405(g).

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 21, 2021                          s/David S. Doty
                                                 David S. Doty, Judge
                                                 United States District Court
